Citation Nr: 1740353	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-28 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2013, the appellant testified before a Veterans Law Judge at a Board videoconference hearing.  A transcript is of record.  The appellant was notified in a May 2017 letter that the Veterans Law Judge before whom the appellant had testified was no longer employed by the Board.  The appellant was provided the opportunity to have a hearing before the Veterans Law Judge who would decide his case, but declined another Board hearing in correspondence received in May 2017.

This matter was remanded by the Board in January and November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, for the reasons below, the matter must again be remanded.

A.  Medical Records

During the March 2013 Board hearing, the appellant testified that his current psychiatric disorder, to include depression, stems from an incident in service during which he fell of the back of a truck, hit his head, and lost his front teeth.

While the appellant's service treatment records do not show that he was treated for a psychiatric disorder during service, he testified that he had been treated for a psychiatric disorder shortly after service in 1974 or 1975 at the Jack C. Montgomery VA medical facility in Muskogee, Oklahoma.  In the January 2015 Board remand, the AOJ was instructed to attempt to obtain the identified medical records.  Additional VA outpatient treatment records obtained, dated in 1975 and 1976, do not show treatment for a psychiatric disorder.  There were no records provided which were dated in 1974; and there was no indication that such records were not available.  Thus, the Board remanded the matter again in November 2015 in order for the AOJ continue to attempt to obtain medical treatment records pertaining to the appellant dated in 1974, to specifically include treatment for a psychiatric disorder.

A review of the record indicates that, although the AOJ made further attempts to obtain these medical treatment records in December 2015, January 2016, and April 2016, no response, positive or negative, was received from the VA medical facility in Muskogee, Oklahoma.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  VA's statutory duty to assist includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility and the service department.  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

As such, another remand is necessary to continue to attempt to obtain these records.  Stegall v. West, 11 Vet. App. 268 (1998) (compliance with remand directives by the originating agency is not optional or discretionary; the Board errs as a matter of law when it fails to ensure remand compliance).  A lack of response, alone, from the VA medical facility in Muskogee, Oklahoma, is not a sufficient basis to determine that the records sought do not exist or that further efforts to obtain the records would be futile.


B.  Medical Opinion

As ordered in the November 2015 Board remand, the AOJ afforded the appellant a psychiatric examination.  The December 2016 VA examiner stated that the appellant currently had no psychiatric disorder under DSM-5 criteria.  The VA examiner opined that the appellant's reported symptoms were not consistent with any clinically significant psychiatric disorder, including major depressive disorder.  It was also noted that the appellant was not currently receiving any mental health treatment.

Although the December 2016 VA examiner found that the appellant did not have a psychiatric disorder at the time of examination, there is evidence that the appellant had one or more diagnosed psychiatric disorders during the period on appeal.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement in a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during its pendency even if the disability resolves prior to adjudication).  Thus, entitlement to service connection cannot be denied solely because the appellant did not have a psychiatric disorder at the time of the December 2016 VA examination.  

A December 2011 clinical note states that the appellant has posttraumatic stress disorder (PTSD), delayed, and major depressive disorder, recurrent, moderate, under DSM-IV criteria.  A September 2015 clinical note states that the appellant had PTSD, delayed, and major depression, recurrent, remission, under DSM-IV criteria.  A GAF score of 70 was assigned.  A December 2015 clinical note states that the appellant was currently taking citalopram and trazodone daily for depression.  The August 2012 rating decision noted that outpatient treatment records show a medical history of treatment for depression since approximately 2005.

The Board notes that the appellant filed a separate claim of entitlement to service connection for PTSD, which he withdrew in correspondence received in July 2012.  However, the appellant's claim of entitlement to service connection for depression has since been expanded to entitlement to an acquired psychiatric disorder in order to ensure complete consideration of the claim, as the appellant's VA treatment records show that he had PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

The requirements for establishing an in-service stressor are delineated in 38 C.F.R. § 3.304(f)(1)-(5).  In this case, the record reflects that the appellant has reported an in-service stressor in the form of an incident during which he fell of the back of a truck, hit his head, and lost his front teeth in 1966 or 1967 at the Biggs Air Force Base in Texas.  Entitlement to service connection for residuals of dental trauma stemming from this incident was granted in an August 2015 rating decision.

VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  

As the appellant's claim was first certified for appeal in January 2013, DSM-IV applies to his claim.  As noted, the appellant was provided a VA examination in December 2016, in which the examiner used DSM-5 and opined that the appellant did not have a current diagnosis of PTSD or any other mental disorder.  Thus, a remand is required to provide the appellant with a VA psychiatric examination that uses DSM-IV, in accordance with current VA regulations.

The VA psychiatric examiner should also express opinions regarding (1) the discrepancy between the appellant's VA medical records showing diagnoses of depression and PTSD and prescribed medication for depression through 2015 and the December 2016 examination report which states that the appellant did not presently have a psychiatric disorder; and (2) whether the appellant's psychiatric disorders noted earlier during the period on appeal are related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Jack C. Montgomery VA facility in Muskogee, Oklahoma, or other appropriate repository of record, and attempt to obtain medical treatment records pertaining to the appellant that are dated in 1974, to specifically include treatment for a psychiatric disorder.  All records obtained should be associated with the appellant's claims file.  All efforts to obtain such records and all responses received are to be associated with the appellant's claims file.

The AOJ must only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  A lack of response, alone, from the VA medical facility in Muskogee, Oklahoma, is not a sufficient basis to determine that the records sought do not exist or that further efforts to obtain the records would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.

2.  The appellant should be provided an appropriate examination to determine the nature and etiology of any current psychiatric disorder.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should:

(a)  Delineate all psychiatric disorders currently exhibited by the appellant, if any, under DSM-IV.  If any previously diagnosed disorder, including PTSD or depression, is not found upon examination, an explanation must be provided.  If PTSD is diagnosed, the examiner should note all stressful events contributing to the diagnosis.  For any other psychiatric disability found, the examiner should indicate whether it is at least as likely as not that it had its onset in service, or in the case of a psychosis, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service, to specifically include from the injury resulting in dental trauma during service.

If not, is it at least as likely as not that any psychiatric disorder was caused or aggravated by a service-connected disability, to specifically include the service-connected dental trauma?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, an explanation must be provided.

The absence of evidence of treatment for a particular psychiatric disorder in the appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation must be provided.  The examiner should also state what, if any, evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

Diagnoses should be rendered in accordance with DSM-IV and a rationale for all opinions expressed must be provided.

(b)  The examiner should also express an opinion as to why the appellant's VA medical records include diagnoses of PTSD and depression as recently as 2015 and also state that the appellant took two daily medications for depression as recently as December 2015, while the December 2016 VA examination report states that the appellant does not presently have a psychiatric disorder.  A rationale must be provided.

(c)  Regardless of whether any psychiatric disorders are present upon examination, the examiner is also requested to provide opinions on the following, because the current disability requirement in a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during its pendency even if the disability resolves prior to adjudication.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

i)  With respect to the appellant's diagnosis of PTSD noted in the September 2015 clinical note, note all stressful events which contribute to the diagnosis of PTSD.  If there are no stressful events, the examiner should say so.

ii)  With respect to the appellant's diagnosis of depression, noted on the December 2011 and September 2015 clinical notes and the December 2015 clinical note which states that the appellant is taking two daily medications for depression, provide an opinion as to whether it is at least as likely as not that depressive disorder is causally related to the appellant's active service or any incident therein, to specifically include from an injury resulting from dental trauma during service.

If not, is it at least as likely as not that depression was caused or aggravated by a service-connected disability, to specifically include the service-connected dental trauma?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

A rationale for all opinions expressed must be provided.

3.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated, in accordance with McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement in a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during its pendency even if the disability resolves prior to adjudication).  

If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After the appellant and his representative have had the appropriate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




